DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/10/2022 and 03/16/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6590669) (hereinafter Wagner) in view of Snyder et al. (US 20130300740) (hereinafter Snyder), further in view of Legrand et al. (US 9137511) (hereinafter Legrand).
Regarding claim 1, Wagner teaches A method at a 3D environment modeling system comprising: 
receiving, by a mobile environment capture device having an at least one camera, a first image of the environment captured, under specified lighting conditions, by a mobile environment capture device; obtaining, by a processor, a pose of the at least one camera used to capture the received first image (see Wagner column 5 lines 8-13 regarding high power LEDs, column 5 lines 15-63 regarding digital camera- reasonably understood to take color images- for recording and processing images at computer, and photometric stereo method performed at 3 different positions of the image capturing device, column 5 lines 8-13 regarding high power LEDs, and column 4 lines 24-64 regarding sensors for determining position and orientation of camera during capture of images for multi-position photometric stereo process); 
However, Wagner does not explicitly teach 3D model generation and updating as needed for the limitations of claim 1. 
Snyder, in a similar field of endeavor, teaches at least one of accessing or generating a coarse 3D model of an environment (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182 regarding previous raster data, which teaches of an updating to a previously scanned model stored in database- in combination with Wagner, which teaches a mobile environment capture device, the 3D models handled by Snyder may be photographed by the capture device of Wagner); 
based on determining that the first image is higher quality than a second image stored in the memory device, replacing the second image stored in the memory device with the first image (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182-183 regarding previous raster data, which teaches of an updating to a scanned model where higher quality images replace corresponding lower quality images- this feature may be retained during the process of surface normal determination in further combination with Legrand below); 
storing the refined 3D model in the 3D environment modelling system (see Snyder paragraph 55 regarding storing base models and also storing enhanced base models- the enhanced base models may be the models combined with the surface normal data in further combination with Legrand below).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Wagner to include the teaching of Snyder by incorporating the 3D model generation process into the photometric stereo process of Wagner, which takes images and sends them to a computer with photometric data for further processing. One of ordinary skill would recognize that these fields of art are directly analogous and combinable in that the output of Wagner regarding 3D imaging of objects may be an input into the model generation of Snyder.
One would be motivated to combine these teachings in order to provide for methods relating to the display of data generated from or representing spatial coordinates (see Snyder paragraph 2).
However, the combination of Wagner and Snyder does not explicitly teach 3D model generation with surface normals as needed for the limitations of claim 1. 
Legrand, in a similar field of endeavor, teaches calculating a representation of material properties of surfaces in the environment, the calculation being based at least in part on at least one surface normal of at least one element in the environment, the first image, camera pose, and lighting conditions; creating a refined 3D model by refining the coarse 3D model based at least in part on the representation of the material properties of the surfaces in the environment (see Legrand column 2 lines 21-31 regarding calculation of surface normals of imaged environment and column 4 lines 30-50 regarding photometric stereo surface normals combined with depth data to generate a 3D model- this may be combined with the 3D model of just depth data of Snyder in the refining process so that the refined model incorporates surface normals in model generation.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner and Snyder to include the teaching of Legrand by incorporating the combination surface normal-depth data 3D model generation process into the refining stereo process of Snyder, so that part of the refining process of the coarse 3D model into the refined model is incorporating the surface normals into the model in the updating process when surface normal data is available, which would certainly produce a refined model. One of ordinary skill would recognize that the fields of art of Legrand, Snyder, and Wagner are directly analogous and combinable in their dealings with 3D models or photometric stereo. 
One would be motivated to combine these teachings in order to provide for teachings relating to 3D models of real world objects (see Legrand column 1 lines 6-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483